Citation Nr: 0003667	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-32 927A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the May 28, 
1997 Board decision, which granted an increased rating of 80 
percent for narcolepsy with cataplexy, effective from May 15, 
1989, but denied entitlement to an earlier effective date for 
an increased rating in excess of 20 percent for narcolepsy 
with cataplexy prior to May 15, 1989, and also denied 
entitlement to a total compensation rating by reason of 
individual unemployability prior to May 15, 1989. 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



FINDINGS OF FACT


1.  The veteran served on active duty from August 1970 to 
January 1972.

2.  In a May 28, 1997 decision, the Board granted an 
increased rating of 80 percent for narcolepsy with cataplexy, 
effective from May 15, 1989, but denied entitlement to an 
earlier effective date for an increased rating in excess of 
20 percent for narcolepsy with cataplexy prior to May 15, 
1989, and also denied entitlement to a total compensation 
rating by reason of individual unemployability prior to May 
15, 1989. 

3.  In October 1997, the appellant filed a Motion for 
Reconsideration of the May 1997 Board decision, which was 
denied in February 1998.  The appellant was advised of the 
denial and also advised that pursuant to Public Law No. 105-
111, his Motion for Reconsideration would be considered as a 
request for revision of the Board's May 1997 decision on the 
grounds of clear and unmistakable error once the VA published 
final regulations promulgating the provisions of Public Law 
No. 105-111.  

4.  In a March 1999 letter, the Board notified the appellant 
that prior to construing his Motion for Reconsideration as a 
request for revision of the Board's May 1997 decision on the 
grounds of clear and unmistakable error, the appellant or his 
representative would be required to notify the Board in 
writing of this request and would also be required to comply 
with the requirements of the newly adopted clear and 
unmistakable error regulations.  The appellant was advised 
that he was to take this action within 60 days of the Board's 
March 1999 letter and he was provided with a copy of the 
newly adopted clear and unmistakable error regulations. 

5.  The appellant failed to provide the Board with 
notification regarding his request for a review based on the 
grounds of clear and unmistakable error and he failed to 
comply with governing clear and unmistakable error 
regulations within 60 days of the Board's March 1999 letter.   

CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated May 28, 1997, the Board granted an 
increased rating of 80 percent for narcolepsy with cataplexy, 
effective from May 15, 1989, but denied entitlement to an 
earlier effective date for an increased rating in excess of 
20 percent for narcolepsy with cataplexy prior to May 15, 
1989, and also denied entitlement to a total compensation 
rating by reason of individual unemployability prior to May 
15, 1989.  In October 1997, the appellant filed a Motion for 
Reconsideration of the May 1997 Board decision.  The 
appellant's Motion was denied in February 1998 and the 
appellant was advised of the denial and also advised that 
pursuant to Public Law No. 105-111, his Motion for 
Reconsideration would be considered as a request for revision 
of the Board's May 1997 decision on the grounds of clear and 
unmistakable error (CUE) once the VA published final 
regulations promulgating the provisions of Public Law No. 
105-111.  In March 1999, the Board notified the appellant 
that prior to construing his Motion for Reconsideration as a 
request for revision of the Board's May 1997 decision on the 
grounds of CUE, the appellant or his representative would be 
required to notify the Board in writing that the Board should 
proceed with a CUE review and the appellant was also asked to 
provide information pertinent to a CUE review in compliance 
with the newly adopted CUE regulations.  The veteran was 
advised that he was to take the aforementioned action within 
60 days of the Board's March 1999 letter.  He was provided 
with a copy of the newly adopted CUE regulations. 

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (1999).

In this case, the appellant failed to advise the Board that 
the Board should proceed with consideration of his October 
1997 Motion for Reconsideration as a request for revision of 
the Board's May 1997 decision on the grounds of CUE and he 
failed to provide in writing, the information required by 38 
C.F.R. § 20.1404(a).  Accordingly, because the appellant 
failed to authorize the Board to proceed with this matter as 
a motion for CUE review and because the appellant failed to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(a) (1999), this matter is dismissed without 
prejudice.


ORDER

The appellant's Motion is dismissed without prejudice to 
refiling.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


